Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed July 20, 2022.  
Claims 37 and 39-57 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 43 and 44) in the reply filed on July 20, 2022 is acknowledged.  Applicants further species election of MutL (claim 41); MLH3 (claims 43 and 45); exon 7 of MLH3 (claim 46); SEQ ID NO: 2 (claim 47); SEQ ID NO: 1 (claim 44); SEQ ID NO: 4 (claims 48, 49 and 55) and SEQ ID NO: 3 (claim 56) in the reply filed on July 20, 2022 is further acknowledged.  
Accordingly, claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on July 20, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 37, 39-41 and 43-57 have been examined on the merits as detailed below:


Drawings
The Drawings filed June 1, 2020 are acknowledged.  However, the Drawings are objected to because some Drawings reference the colors “green” and “yellow”.  See Figures 1, 14, and 15, for example.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  
It is noted that Applicants filed a petition under 37 C.R.F. 1.84 to accept color drawings on June 1, 2020. However, the petition was DENIED for the reasons of record set forth in the correspondence filed August 16, 2021. 


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
The listing of references at pages 97-99, 111-113, 119, 120, and 125 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 39-41 and 43-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, wherein the DRED is Friedreich ataxia (FRDA) or Huntington’s Disease (HD), the method comprising administering to the subject an effective amount of an oligonucleotide comprising a nucleic acid sequence that hybridizes to a complementary target nucleic acid sequence of a gene or gene product to modulate the expression of a component of a mismatch repair (MMR) complex, wherein the component of the MMR complex comprises exon 7 of a gene encoding a MLH3 subunit or a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, wherein the DRED is Friedreich ataxia (FRDA) or Huntington’s Disease (HD), the method comprising administering to the subject an effective amount of an oligonucleotide complex for modulating the expression or activity of a gene or gene product encoding a component of a mismatch repair (MMR) system, the complex comprising a first oligonucleotide and a second oligonucleotide, wherein the first oligonucleotide comprises a sequence complementary to an acceptor region of exon 7 of a gene encoding a MLH3 subunit, and wherein the second oligonucleotide comprises a sequence complementary to a donor region of exon 7 of a gene encoding a MLH3 subunit, does not reasonably provide enablement for a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, the method comprising administering to the subject an effective amount of an isolated nuclease-resistant oligonucleotide comprising a nucleic acid sequence that hybridizes to a complementary target nucleic acid sequence of a gene or gene product encoding a component of a mismatch repair (MMR) complex or a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a nuclease- resistant oligonucleotide 15 to 30 nucleotide bases in length targeted to a complementary nucleic acid sequence of a gene or a gene product encoding a MutS or MutL subunit, wherein the oligonucleotide hybridizes with and decreases the expression of the human MutS or MutL subunit by at least 20%, and wherein the oligonucleotide comprises at least one modification or a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, the method comprising administering to the subject an effective amount of an oligonucleotide complex comprising a first oligonucleotide and a second oligonucleotide, wherein the first oligonucleotide -4-Docket No. 2932719-000003-US3 comprises a sequence complementary to an acceptor region of an exon of a gene encoding a MutS or MutL subunit, and optionally wherein the nucleic acid sequence of the first oligonucleotide comprises a nuclease-resistant modification, and wherein the second oligonucleotide comprises a sequence complementary to a donor region of an exon of a gene encoding a MutS or MutL subunit, and optionally wherein the nucleic acid sequence of the second oligonucleotide comprises a nuclease-resistant modification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a scope enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The claims are drawn to a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of an isolated nuclease-resistant oligonucleotide comprising a nucleic acid sequence that hybridizes to a complementary target nucleic acid sequence of a gene or gene product encoding a component of a mismatch repair (MMR) complex or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a nuclease- resistant oligonucleotide 15 to 30 nucleotide bases in length targeted to a complementary nucleic acid sequence of a gene or a gene product encoding a MutS or MutL subunit, wherein the oligonucleotide hybridizes with and decreases the expression of the human MutS or MutL subunit by at least 20%, and wherein the oligonucleotide comprises at least one modification or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of an oligonucleotide complex comprising a first oligonucleotide and a second oligonucleotide, wherein the first oligonucleotide -4-Docket No. 2932719-000003-US3 comprises a sequence complementary to an acceptor region of an exon of a gene encoding a MutS or MutL subunit, and optionally wherein the nucleic acid sequence of the first oligonucleotide comprises a nuclease-resistant modification, and wherein the second oligonucleotide comprises a sequence complementary to a donor region of an exon of a gene encoding a MutS or MutL subunit, and optionally wherein the nucleic acid sequence of the second oligonucleotide comprises a nuclease-resistant modification.  
The present Specification teaches that a DRED is any cancer, any neurodegenerative disease, or a combination thereof.  However, the prior art teaches that there is little evidence to support the loss of MLH3 as a contributing factor in the development of cancer.  See Hienonen et al. (Int J Cancer, 2003 Vol. 106:292-296).  Further, MMR has been implicated in repeat expansions of numerous disorders including Friedreich ataxia, ALS, Huntington's disease, Fragile X syndrome, Myotonic dystrophy Types I and II, and Spino Cerebellar Ataxias (SCAs).  However, the art teaches splice switching oligonucleotides (SSOs) mask the acceptor or donor region of MLH3 exon 7 in pre-mRNA to promote exon skipping in a FRDA cell model.  See Halabi et al. (Nucleic Acids Research, 2018 Vol. 8:4022-4032).  
The prior art also teaches that using MLH3 knockout mice, MutL, subunit MLH3 was identified as necessary for all somatic expansions in a Huntington’s Disease mouse model.  See Pinto et al. (PLOS One, 2013 Vol. 9: e1003930, pages 1-19).  More specifically, Pinto et al. teach MLH3 as a promising target of the Huntington's disease pathogenic process.
The breadth of the claimed invention is excessive and embraces and encompasses many diseases and oligonucleotide complexes comprising acceptor and donor regions of different subunits of MutS and/or MutL, where the present Specification only exemplifies splice SSOs were designed to mask the acceptor and donor regions of MLH3 exon 7 to promote exon skipping in a GAA•TTC repeat expansion model cell line.  See Examples.  One of skill in the art would recognize that making oligonucleotide complexes comprising acceptor and donor regions of different subunits of MutS and/or MutL would be highly unfavorable.  This is primarily due to the fact that exon deletion in MLH1 and PMS2 is associated with hereditary nonpolyposis colorectal cancer, while MLH3 is not.  See Grabowski et al. (Genetic Testing, 2005 Vol. 9, No.2:138-146).  Also, see Hienonen et al.
The present Specification has working embodiments in which SSOs were designed to mask the acceptor and donor regions of MLH3 exon 7, inducing skipping of exon 7 to slow the progression of repeat expansion disorder, FRDA.  The prior art taught that MutL, subunit MLH3 was identified as necessary for all somatic expansions in a Huntington’s Disease mouse model and teach MLH3 as a promising target of the Huntington's disease pathogenic process.  The claims are so broad to embrace and encompass any subunit of MutS or MutL, where the art is clear that certain exon deletions of these subunits cause cancer.  There is no guidance or working examples for targeting acceptor and donor regions of any other subunit or exon.  The amount of direction or guidance is limited to a specific MMR subunit and exon and a specific DRED disease.  In view of the above, undue experimentation is necessary to practice the invention over the full scope claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 39-41, 43-46, 50-54 and 57 are rejected under 35 U.S.C. 103 as being obvious over WO 2004/094636-A1 in view of WO 2005/109001-A2 and Pinto et al. (PLOS One, 2013 Vol. 9: e1003930, pages 1-19).
The claims are drawn to a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of an isolated nuclease-resistant oligonucleotide comprising a nucleic acid sequence that hybridizes to a complementary target nucleic acid sequence of a gene or gene product encoding a component of a mismatch repair (MMR) complex or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a nuclease- resistant oligonucleotide 15 to 30 nucleotide bases in length targeted to a complementary nucleic acid sequence of a gene or a gene product encoding a MutS or MutL subunit, wherein the oligonucleotide hybridizes with and decreases the expression of the human MutS or MutL subunit by at least 20%, and wherein the oligonucleotide comprises at least one modification or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of an oligonucleotide complex comprising a first oligonucleotide and a second oligonucleotide, wherein the first oligonucleotide -4-Docket No. 2932719-000003-US3 comprises a sequence complementary to an acceptor region of an exon of a gene encoding a MutS or MutL subunit, and optionally wherein the nucleic acid sequence of the first oligonucleotide comprises a nuclease-resistant modification, and wherein the second oligonucleotide comprises a sequence complementary to a donor region of an exon of a gene encoding a MutS or MutL subunit, and optionally wherein the nucleic acid sequence of the second oligonucleotide comprises a nuclease-resistant modification.
It is noted that the present Specification identifies sequence information related to human MLH3 (isoform 2) is accessible in public databases by GenBank Accession number NM_014381.2.
 WO 2004/094636 teaches siRNA knock-down constructs.  WO 2004/094636 teaches particular knock-down constructs targeted to MutL, subunit MLH3, NM_014381.  See SEQ ID NOs: 4186-4188 at Table 1, pages 149.  SEQ ID NOs: 4186-4188 of WO 2004/094636 are oligonucleotides which meet the structural limitations of the present claims.  It is noted that NM_014381 encodes for the same protein as SEQ ID NO:1 of the present invention.  It is further noted that sequence actgttaatggcatggctgcc (SEQ ID NO. 4186) taught by WO 2004/094636 targets nucleotides 8474-8494 of SEQ ID NO:1 of the present invention. 
WO 2004/094636 teaches the siRNA knock-down constructs of their invention are used for gene therapy, but do not specify that the siRNA are used in a method for treating a DRED in a subject.
Pinto et al. teach that using MLH3 knockout mice, MutL, subunit MLH3 was identified as necessary for all somatic expansions in a Huntington’s Disease mouse model.
Further, WO 2004/094636 teaches the oligonucleotides of their invention are chemically modified.  See page 13, for example.  However, the reference does not teach any type of specific chemical modification.
WO 2005109001 teaches oligonucleotides are chemically modified to infer nuclease resistance.  See pages 19 and 20, for example.  WO 2005109001 teaches the chemical modifications include peptide moieties and phosphorothioate linkages.  See pages 19 and 20, for example.  
The combination of the prior art does not necessarily teach that the siRNA knock-down constructs targeted to MutL, subunit MLH3 of WO 2004/094636 will direct exon skipping or result in a specific percentage of expression modulation, however, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, administration of the siRNA knock-down constructs targeted to MutL, subunit MLH3 as taught by WO 2004/094636 will direct exon skipping or result in a specific percentage of expression modulation, absent some evidence to the contrary.  Any underlying mechanism of action would naturally flow and be inherent to administration of siRNA knock-down constructs targeted to MutL, subunit MLH3 of WO 2004/094636.  See MPEP 2112 with respect to inherency.    
WO 2004/094636 teaches oligonucleotides that meet the structural limitations of the claimed invention.  Before the effective filing date of the claimed invention, it would have been obvious to use the siRNA knock-down constructs of WO 2004/094636 in a method for treating a DRED in a subject since Pinto et al. teach MLH3 as a promising target of the Huntington's disease pathogenic process.
A person of ordinary skill in the art would have been motivated and would have expected success to modify the oligonucleotide of WO 2004/094636 for the purpose of protecting and stabilizing the nucleic acid against nuclease degradation as taught by WO 2005109001.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Claims Rejection - Improper Markush
Claims 37, 39-41 and 43-57 are rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include MutS or MutL which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  The claim encompasses different components of the mismatch repair (MMR) complex, wherein each component has a different complex (e.g. alpha, beta, and gamma) and each complex has a different subunit/homologue (e.g. MSH2, MSH3, MSH6, MLH1, MLH3, PMS1 or PMS2).   Furthermore, genomic sequence and chromosome location for each subunit is different, each from the other.  See GenBank Accession Numbers/chromosomal location found at pages 25-27 and 39-42 of the present application.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Art not relied upon but made of record
Kayla Fuselier, MLH3 isoform 2 does not make the cut in Friedreich ataxia GAA*TTC repeat somatic expansion (Intl. Ataxia Res. Conf. Abstract, conference date March 25-28, 2015) teaches research regarding Friedreich ataxia (FRDA), a “progressive neurodegenerative disorder caused by GAA*TTC repeat expansion in the first intron of the frataxin (FXN) gene.”  Fuselier states that previous research showed that “the expansion rate is associated with transcription within the repeat and requires DNA mismatch repair enzymes, MutS and the subsequent action of a MutL complex,” the “heterodimer of MutL Homologue one (MLH1) with MLH3, which is known as MutL.”  Fuselier discloses that one isoform of MLH3, MLHisol, has a “pivotal role” in repeat expansion, while the second isoform, MLHiso2 “‘does not have an endonuclease domain and does not contribute to expansion in our human cell model.” Fuselier states that “FRDA patient derived cells . . . also express MLHiso1, and “all of the known MutL complexes require MLH1, while MLH3 is a constituent of only the MutL complex.” Fuselier concludes, “when considering therapeutic targets to halt GAA*TTC expansion in FRDA, switching isoforms of MLH3 is much more attractive than targeting other DNA mismatch repair enzyme.” 
Santucci-Darmanin et al. (Human Molecular Genetics, 2002 Vol. 11:1697-1706) teaches that “the role of role of MutL homologs in reparation process is not clearly understood. However, it has been speculated that these proteins coordinate the interplay between the mismatch-recognition complex and other proteins necessary for MMR.”
Santucci-Darmanin discloses that “Mlh3p plays an important role in meiotic recombination” in yeast, where “(functional studies strongly suggest that Mlh1p and Mlh3p act as a heterodimeric complex to promote meiotic crossover.”  In mice, “MSH4, MSH5 and MLH1, and also the MutL homolog PMS2, act during meiosis.”
Santucci-Darmanin discloses that “studies concerning MLH3 function in mammals have focused on the possible involvement of this protein in the postreplicative MMR process” and investigated whether MLH3 participates in mammalian meiotic recombination. Santucci-Darmanin “checked whether MLH3 interacts with the meiosis-specific MSH4 protein, which is known to be involved in different steps of meiotic recombination [by performing] co-immunoprecipitation assays using whole extracts from mouse meiotic cells” and observed co-immunoprecipitation of MLH3 and MSH4 proteins. GST pull-down assays using in vitro translated and radiolabeled human MLH3 protein and GST protein bound to separate beads confirmed that “radiolabeled hMLH3 protein was pulled down by GST-hMSH4 protein and, as expected, by GST-hMLH1,” suggesting that co-immunoprecipitation of murine MLH3 and MSH4 proteins may be due to a direct protein-protein association in meiotic cells.” 
Santucci-Darmanin teaches that two “MLH3 mRNAs isoforms were found to be expressed in human testis, as in human somatic tissues” and that a separate study had found that “in contrast to the hMLH3 full-length protein, hMLH37 failed to interact with hMLH1, suggesting that the conserved C-terminal helix encoded by hMLH3 exon 7 is critical for the association with hMLH1.” To confirm whether translated hMLH37 could interact with hMSH4, GST pull-down assays were performed, which confirmed that “hMLH37 was efficiently pulled down by GST-hMLH1 [and] precipitated by GST-hMSH4.” Santucci-Darmanin concludes: “these findings suggest that the two hMLH2 isoforms potentially expressed in human testis could interact with hMSH4, and they further indicate that the C-terminal region encoded by hMLH3 exon 7 is not crucial for this interaction.” 
Santucci-Darmanin analyzed the expression of MLH3 gene in human testis using PCR amplification of the coding sequence.  DNA sequencing revealed that the two hMLH3 mRNA isoforms are 1) a full-length coding sequence, and 2) hMLH37 “resulting from alternative splicing, exhibits an inframe deletion of exon 7.” 
There is no evidence to suggest that the MLH3iso2 isoform described in Fuselier lacks exon 7.  Further, there is no motivation from Fuselier’s suggestion to “switch isoforms” that would have led the artisan to pursue deletion of exon 7.
There is no evidence that MLH3iso2 of Fuselier is the same as Santucci-Darmanin’s hMLH37,” which lacks exon 7, and therefore, there exists no motivation for the skilled artisan to pursue deletion of exon 7.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635